DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on July 20, 2021 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites:
“iii) engaging the wire with the at least one bending unit;
iv) bending the wire with the at least one bending unit;
v) retracting the at least one bending unit; and”

Claim 20 recites: “wherein engaging the wire with the at least one bending unit comprises moving a movable carriage of the at least one control platform axis with a controllable carriage driving motor to position the wire between two adjustable pins on a bending unit attached to the movable carriage, the moving of the movable carriage being controlled by an algorithm.” It is unclear if “the at least one bending unit” is meant to refer to the first or second bending units or is meant to intorduce an additional bending unit. Additionally, it is unclear if “a movable carriage” is meant to refer to the “first moveable carriage” or “second movable carriage” or introduce an additional carriage. Also, limitation “the at least one control platform axis” is unclear if it is meant to refer to the “first control platform axis” or “second control platform axis” or introduce an additional platform axis. Finally, it is unclear if “a bending unit” is meant to refer to the “first bending unit” or the “second bending unit.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 9, 11, 12, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2016/0332212).
With regards to claim 1, Yang discloses a wire bending apparatus comprising: 
a feeding system (101); 
at least one a first control platform axis including first parallel guides (11, 11), a first movable carriage (21) supported by the first parallel guides (11), and a first bending unit (23) attached to the first moveable carriage (21); and 
a second control platform axis including second parallel guides (211’, 211’), a second movable carriage (22’) supported by the second parallel guides (211’, 211’), and a second bending unit (23’) attached to the second moveable carriage (22’); 
at least one bending unit wherein the first parallel guides (11, 11) are orthogonal to the second parallel guides (211’, 211’), as seen in at least Figure 3.
With regards to claim 9, Yang discloses wherein the first movable carriage (21) is coupled to a first controllable carriage driving motor (241).
With regards to claim 11, Yang discloses wherein the first bending unit (23) comprises a first bending tool coupled to a first bending motor (considered to be inherent in order to permit rotation as described in at least paragraph 0024), the first bending tool including a first shank and a first head (unlabeled, as seen in at least Figure 5), and the first bending motor providing rotational motion to the first bending tool (paragraph 0024).
With regards to claim 12, Yang discloses wherein the first head comprises two adjustable pins in a slot or fork configuration, as seen in at least Figure 5.

With regards to claim 16, Yang discloses wherein the second bending unit (23) comprises a second bending tool coupled to a second bending motor (considered to be inherent in order to permit rotation as described in at least paragraph 0024), the second bending tool including a second shank and a second head (unlabeled, as seen in at least Figure 5), and the second bending motor providing rotational motion to the second bending tool (paragraph 0024).
With regards to claim 17, Yang discloses wherein the second head comprises two adjustable pins in a slot or fork configuration, as seen in at least Figure 5.
With regards to claim 19, Yang discloses, as best understood, a method of bending a wire by advancing, engaging and bending the wire and finally retracting the bending unit, as seen in at least Figure 5 and described in paragraph 24.
With regards to claim 20, Yang discloses, as best understood, the moving of the movable carriage to position the wire between two adjustable pins on a bending unit (23) attached to the movable carriage being controlled by an algorithm (the control system as described in paragraph 0018 inherently has an algorithm as generally claimed which would include controlling the moving the system’s carriages).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Philpot et al. (hereafter “Philpot”)(US Patent 5,117,668).
Yang discloses the invention substantially as claimed except for wherein the feeding system comprises at least one feed roller pair and a controllable feed motor; wherein each feed roller pair includes a primary roller coupled to a pulley and a secondary roller coupled to a top plate of the wire bending apparatus and wherein a drive belt couples the pulley to the controllable feed motor. Philpot is relied upon to teach a coiling machine wherein the feeding system comprises at least one feed roller pair (40, 42) and a controllable feed motor (M1); wherein each feed roller pair includes a primary roller (42) coupled to a pulley (55) and a secondary roller (40) coupled to a top plate (23) of the wire bending apparatus and wherein a drive belt (54) couples the pulley (55) to the controllable feed motor (M1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Yang’s coiling machine with the particular feeding system as taught by Philpot because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
Claims 2, 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Itaya (US Patent 5,875,666).
Yang discloses the invention substantially as claimed except for wherein the feeding system comprises at least one feed roller pair and a controllable feed motor; wherein the at least one feed roller pair comprises a first feed roller pair and a second feed roller pair; wherein each feed roller pair includes a primary roller coupled to a gear and a secondary roller coupled to a top plate of the wire bending apparatus and wherein the gear engages directly with the controllable Itaya is relied upon to teach a coiling machine comprising a feeding system including at least one feed roller pair (106, 107) and a controllable feed motor (105); wherein the at least one feed roller pair comprises a first feed roller pair (106) and a second feed roller pair (107); wherein each feed roller pair includes a primary roller coupled to a gear (Column 4, lines 49-60) and a secondary roller coupled to a top plate (102) of the wire bending apparatus and wherein the gear engages directly with the controllable feed motor (Column 4, lines 49-60). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Yang’s coiling machine with the particular feeding system as taught by Itaya because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA M EKIERT/Primary Examiner, Art Unit 3725